Citation Nr: 1734123	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  11-31 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disability, and if so, whether service connection is warranted?

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for right ear hearing loss, and if so, whether service connection is warranted?

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a compensable rating for left ear hearing loss.

5.  Entitlement to a rating higher than 20 percent prior to May 24, 2012, and higher than 20 percent starting from September 1, 2012, for the residuals of a cold injury to the right foot.

6.  Entitlement to a rating higher than 20 percent prior to February 21, 2013, and higher than 30 percent starting from June 1, 2013, for the residuals of a cold injury to the left foot.

7.  Entitlement to an initial rating higher than 10 percent for left foot pes planus.

8.  Entitlement to a rating higher than 10 percent for right foot pes planus for the period starting from January 1, 2011.

9.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1993.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2017, the Veteran had a personal hearing before the undersigned VLJ.  Testimony provided during his hearing suggests that his bilateral foot disability causes employability; therefore a claim for a TDIU has been added to the issues for consideration.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

In this decision, the Board is reopening and granting service connection for right ear hearing loss, and reopening the issue of service connection for a low back disability.  The Board is also granting service connection for tinnitus.  

The Board has broadened the scope of his claims for increased ratings for residuals of cold injury to also include claims for increased ratings for bilateral pes planus, as discussed in more detail below.  These issues require additional development.  The issues of the rating assigned to left ear hearing loss, whether service connection is warranted for a back disability, and whether he is entitled to a TDIU also require additional development.  These remaining issues are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The June 1998 rating decision denied service connection for a back disability and right ear hearing loss.  The Veteran did not appeal that decision and it is now final.  New and material evidence has since been received, and the claims are reopened.

2.  The Veteran has right ear hearing loss and tinnitus that are related to his service.


CONCLUSIONS OF LAW

1.  The June 1998 rating decision denying service connection for lumbar spine and right ear hearing loss disabilities is now final.  New and material evidence has since been received, and the claims are reopened.  38 U.S.C.A. §§ 1110, 5107(b), 5108 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

2.  The criteria are met for service connection for right ear hearing loss and tinnitus.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening service connection claim

In general, VA decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1103 (2016).  A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim.  38 C.F.R. § 3.156.  "New" evidence is evidence not previously submitted to agency decisionmakers.  Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran's claims to service connect a back disability and right ear hearing loss were denied in a June 1998 decision, as he was not found to have then-current disabilities.  The Veteran did not appeal the decision, and it has become final.  Since then, new and material evidence has been received that shows the Veteran's right ear has a disabling level of hearing loss.  New evidence has been received that shows he has lumbar muscle spasms (reported during his personal hearing) and gets treatment for back pain (for example, at VA in October 2013).  Although it is unclear whether the Veteran has a current diagnosis of the back, this evidence tends to suggest that he has a chronic condition.  In resolving doubt in his favor, the Board finds this evidence sufficient to reopen the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (the threshold for determining whether new evidence raises a reasonable possibility of substantiating the claim is low); see also Justus v. Principi, 3 Vet. App. 510, 513 (1992) (for purposes of reopening claims, the credibility of statements is presumed).

The Board will continue to adjudicate right ear hearing loss on the merits.  His low back disability requires additional development and is discussed in the REMAND section, below.

Service connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303(a), 3.304.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The record contains a March 1998 VA examination, which shows the Veteran did have right ear hearing loss for VA purposes at the time.  His audiometric readings were 10 decibels at 500 Hertz, 15 decibels at 1000 Hertz, 20 decibels at 2000 Hertz, 25 decibels at 3000 Hertz, and 65 decibels at 4000 Hertz.  That VA examiner opined that the high frequency hearing loss was related to noise exposure.

The other VA examination that addresses hearing loss, the October 2009 VA examination, does not contain a medical nexus opinion.

Accordingly, the Board finds that service connection is warranted for right ear hearing loss.

The Veteran has also asserted having tinnitus since his service.  Tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  Because tinnitus is "subjective," its existence is generally determined by whether the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that he was diagnosed with tinnitus at the March 1998 VA examination, which tends to support his statement that he has had it since service.  There is no evidence that contradicts his assertion that he had tinnitus in and following service.  Accordingly, as tinnitus is capable of lay identification, and the Board finds the Veteran credible, service connection for tinnitus is also warranted.


ORDER

The claims of entitlement to service connection for right ear hearing loss and for a back disability are reopened.

Service connection is granted for right ear hearing loss and for tinnitus.


REMAND

The Veteran's claim for a back disability requires additional development.  The Veteran's STRs show treatment for back pain.  He was involved in a motor vehicle accident while in service, which he alleges caused his back problems.  VA treatment records show that he has back pain, and he has alleged having muscle spasms.  On remand, a medical examination must be conducted for a diagnosis and medical nexus opinion.

In regard to his left hear hearing loss claim, his right ear was service-connected in this decision.  The AOJ will assign the initial rating for the right ear, which is inextricably intertwined with the left ear.  Accordingly, he will have an updated examination on the severity of his hearing loss, and the matter will be readjudicated prior to return to the Board.

In regard to his feet, the Veteran is service connected for the residuals of cold injury to the feet and also for bilateral pes planus.  He has had two pes planus reconstruction surgeries, on the right in October 2010, and on the left in February 2013.  The surgery for the right has been rated under his right foot pes planus; however, it was rated under the cold injury residuals for the left foot.  Because these disabilities are physically very close to one another, and their symptoms appear to overlap, the Board has broadened the scope of his cold injury claim to include symptoms related to his planus.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Percy v. Shinseki, 23 Vet. App. 37 (2009).  Indeed, his pes planus was granted as a result of his cold injury claim.  As these disabilities are so near to one another, an updated examination that clearly explains the surgeries that have been conducted and the symptoms of each disabilities must be obtained.  Further, he mentioned during his personal hearing that he was going to see his VA podiatrist in April 2017, and that the possibility of amputating his great toes was under discussion.  Under these circumstances, additional development must be undertaken.

As mentioned in the Introduction, the Veteran's testimony suggests that his feet preclude him from working.  On remand, a claim for TDIU must be developed.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that a complete set of VA treatment records have been associated with the claims file, including updated treatment records dated from August 2015.

2.  Contemporaneously with the above, ask the Veteran to complete an Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  Advise him of the information needed to substantiate a claim for IU, including income levels if he is still working but with less hours or less pay.  

3.  Make an attempt to obtain records of inpatient hospital treatment in 1988, while stationed in Germany.

4.  Schedule an updated VA hearing loss examination for an opinion on the current severity of the Veteran's hearing loss.  Ask the Veteran to describe his functional loss.

5.  Schedule an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that any spinal diagnosis is related to his service.  The examiner is asked to review his file prior to the examination.

The examiner is asked to conduct a complete examination and to provide a list of all spinal diagnoses.  The examiner is then asked to elicit from the Veteran a detailed history of the onset of his symptoms and his symptoms over the years.  

His STRs show that he had a motor vehicle accident in July 1988.  He had ultrasound therapy to the paravertebral muscles, five sessions, in August 1988.  He still had back pain in September 1988.  He had back pain in May 1980, attributed to muscular stress.  He has asserted that he has had back problems since the motor vehicle accident in service.

The examiner is asked whether his current diagnoses are as likely as not related to the injury and symptoms that he had while in service.  All opinions are to be supported with explanatory rationale.

6.  Schedule the Veteran for an appropriate examination for an opinion on the current severity of the residuals of cold injury to the bilateral feet and on bilateral pes planus.  If an additional type of examination is required to fully examine the cold injury residuals, such as if there is peripheral neuropathy, then the examiner is asked to so notify the scheduling authority.

The examiner is asked to review the file and provide a history of the Veteran's surgeries, and brief explanation as to which disability each surgery treated (the pes planus, the residuals of the cold injury, or both).

a.  Residuals of cold injury: the examiner is asked to conduct a complete examination, and to provide a list of the Veteran's symptoms related to, caused by, or aggravated by (that is, whether any increase in severity was caused by the service-connected disability) the residuals of cold injury.  Does the Veteran have arthralgia or other pain? Numbness?  Cold sensitivity? Tissue loss? Nail abnormalities? Color changes? Locally impaired sensation? Hyperhidrosis? X-ray abnormalities?  

The Veteran has asserted having some, but not much color change. The examiner is asked to explain what is the criteria for finding this a symptom?  Must the color change be permanent, or is a temporary color change sufficient?  The Veteran's attorney has asserted he has "locally impaired sensation," without specifying where.  The examiner is asked to comment on whether the Veteran has this symptom.  The examiner is asked to provide an opinion on the duration of each symptom identified.

b.  Pes planus:  the examiner is asked to conduct a complete examination, and to list all symptoms related to, caused by, or aggravated by (that is, whether any increase in severity was caused by the service-connected disability) the flat foot.  Is the flat foot severe, with objective evidence of marked deformity (pronation, abduction, etc), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities?  Is there metatarsalgia, hallux valgus, or hallux rigidus?  

An August 2015 primary care record notes possible nonunion after complaining of pain at the right hallux IPJ fusion site.  Is there nonunion or malunion, and if so, which bones and what level of severity?

All opinions are to be supported with explanatory rationale.
 
7.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

8.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


